Exhibit 10.2

 

July 29, 2005

 

Mr. Robert Drury

c/o eMerge Interactive, Inc.

10305 102nd Terrace

Sebastian, FL 32958

 

Re: Amended and Restated Employment Agreement

 

Dear Bob,

 

eMerge Interactive, Inc. (the “Company”) is pleased to confirm the following
terms and conditions for your employment as the Company’s Senior Executive Vice
President and Chief Financial Officer. The terms of this amended and restated
employment agreement are as follows:

 

Base Salary:    As the Company’s Chief Financial Officer, you will be paid an
annual salary of $210,000. Annual Incentive Bonus:    You will be eligible to
receive an annual incentive bonus in an amount equal to up to 45% of your base
salary, subject to the achievement of annual targets to be established by the
Board or the Compensation Committee, as applicable. Equity Compensation:   
Subject to the terms and conditions of the Company’s 1999 Equity Compensation
Plan (the “Plan”), you shall be eligible to participate in the Plan, and shall
be eligible to receive stock option and/or restricted stock grants under the
Plan. The timing, amounts, term, vesting schedule and other terms and conditions
of such grants, if any, shall be approved by the Compensation Committee in its
sole discretion. Termination for Cause    You may be terminated for “Cause” for
the following reasons: (1) dishonesty or willful misconduct which harms the
Company or its reputation, (2) conviction of a crime which in the Company’s view
makes you unfit to continue in your position, (3) substance abuse for which you
fail, after notice, to undergo and complete treatment, or (4) repeated or
willful failure to carry out the lawful directions of the Chief Executive
Officer or Board of Directors after written notice and a fifteen day period to
cure and the opportunity to have a hearing in front of the Board. Salary
Continuance:    If, within six (6) months following a Change of Control, either
the Company terminates you without Cause or you resign for Good



--------------------------------------------------------------------------------

    Reason (as such term is defined below), you will receive (i) your salary
through the date of your termination, together with any other compensation that
had previously been earned by, or awarded to, you prior to such date, but not
yet paid, plus (ii) a prorated bonus (if any bonus program is then in effect)
for the fiscal year that includes the date of your termination, plus (iii) a
severance benefit equal to twelve (12) months of your then-effective salary. The
foregoing amounts shall be payable in a lump-sum, in cash, less any applicable
withholding taxes, within ten (10) business days after the date of your
termination. You must agree not to compete with the Company for twelve (12)
months after the date of your termination as a condition to receiving these
benefits. You may resign for Good Reason within six months following a Change of
Control for the following reasons: (a) upon any material failure by the Company
to comply with any of the material provisions of this Agreement, which failure
continues unremedied for 10 business days after you have given the Board of
Directors written notice of such failure, (b) in the event that your position
with the Company is materially diminished or (c) in the event that the Company
requires you to move more than fifty (50) miles from the Company’s current
headquarters in Sebastian, Florida, in order to maintain your position with the
Company.     If the Company terminates your employment without Cause and a
Change of Control has not occurred, you will receive (i) your salary through the
date of your termination, together with any other compensation that had
previously been earned by, or awarded to, you prior to such date, but not yet
paid, plus (ii) a prorated bonus (if any bonus program is then in effect) for
the fiscal year that includes the date of your termination (the foregoing
amounts to be payable in a lump-sum, in cash, less any applicable withholding
taxes, within ten (10) business days after the date of your termination), plus
(iii) salary continuation (payable in accordance with the Company’s normal
payroll practices) as severance for a period of twelve (12) months after the
date of your termination. You must agree not to compete with the Company during
the period of your salary continuance as a condition to receiving these
benefits. Change of Control:   For purposes of this Agreement, a “Change of
Control” shall mean any of the following events:    

(a)    An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as such
term is used for purposes of Section 13(d) or 14(d) of the Securities Act of
1934, as amended (the “1934 Act”)) immediately after which such Person has
“Beneficial Ownership” (within the meaning of Rule 13d-3



--------------------------------------------------------------------------------

   

promulgated under the 1934 Act) of a majority of the combined voting power of
the Company’s then outstanding Voting Securities; provided, however, that in
determining whether a Change of Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as such term is defined below)
shall not constitute a Change of Control. A “Non-Control Acquisition” shall mean
an acquisition by (1) an employee benefit plan (or a trust forming a part
thereof) maintained by (a) the Company or (b) any corporation or other Person of
which a majority of its voting power or its equity securities or equity interest
is owned directly or indirectly by the Company (a “Subsidiary”), (2) the Company
or any Subsidiary, or (3) any Person in connection with a “Non-Control
Transaction” (as such term is defined below); or

   

(b)    Consummation of:

   

(1)    A merger, consolidation or reorganization involving the Company, unless
persons who are stockholders of the Company immediately before such merger,
consolidation or reorganization, directly or indirectly, beneficially own at
least fifty-one percent (51%) of the combined voting power of the outstanding
voting securities of the corporation resulting from such a merger or
consolidation or reorganization (the “Surviving Corporation”) (a transaction
described in this Section (b)(1) shall herein be referred to as a “Non-Control
Transaction”); or

   

(2)    A sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Other Agreements:   This agreement is contingent upon your execution of and
continued adherence to our standard non-disclosure and assignment of inventions
agreement, which will include an agreement not to solicit or hire any of the
Company’s employees within one year after termination of your employment.
Benefits:   You will continue to be eligible to participate in the Company’s
medical, dental and life insurance policies and the Company’s 401(k) plan.
Employment Type:   At will. Entire Agreement;     Amendment:   This amended and
restated employment agreement and the documents referred to herein constitute
the entire agreement between the parties pertaining to the subject matter
hereof, and supersede all prior and contemporaneous agreements,



--------------------------------------------------------------------------------

    understandings, negotiations and discussions of the parties, whether oral or
written, including, without limitation, the letter agreement, dated June 7,
2004, by and between you and the Company. No amendment, supplement,
modification, waiver or termination of this amended and restated employment
agreement shall be binding unless executed in writing by the party to be bound
thereby.

 

Please signify your acceptance of, and agreement to, the terms and conditions
set forth in this amended and restated employment agreement by signing below.

 

Sincerely,

/s/ DAVID C. WARREN

--------------------------------------------------------------------------------

David C. Warren President and Chief Executive Officer

 

Enclosures:       Benefits Summary     Drug Free Workplace Policy     Drug
Screen Chain of Custody Form     Travel and Entertainment Policy    
Non-Disclosure and Invention Assignment Agreement

 

Accepted and agreed:     /s/ Robert E. Drury             Date:     August 3,
2005    